DETAILED ACTION
Remarks
The examiner notes that during a telephone interview conducted 06/14/2022 with applicant’s representative Mark Matkin, the examiner proposed correcting the below deficiencies of the instant application via an examiner’s amendment.  However, Mr. Matkin explained that the applicant would instead prefer to receive an Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).
Correction of the following is required:
Regarding Claim 44:
a second capacitor electrode comprising an annulus having laterally-spaced walls;
ferroelectric material comprising an annulus having laterally-spaced walls;
current-leakage material comprising an annulus having laterally-spaced walls… and
at least one of the annulus of the first capacitor electrode, the annulus of the second capacitor electrode, the annulus of the ferroelectric material, and the annulus of the current-leakage material comprising comprises a bottom extending laterally to and between its laterally-spaced walls [emphasis examiner’s].

Regarding Claim 63:
ferroelectric material comprising an annulus having laterally-spaced walls;
current-leakage material comprising an annulus having laterally-spaced walls… and
current-leakage material comprising an annulus having laterally-spaced walls extending between the first and second capacitor electrodes, and being directly against each of the first and second capacitor electrodes; and at least one of the annulus of the first capacitor electrode, the annulus of the second capacitor electrode, the annulus of the ferroelectric material, and the annulus of the current-leakage material comprising comprises a bottom extending laterally to and between its laterally-spaced walls [emphasis examiner’s].




Claim Objections
Claims 44, 49, 54, 59, & 62-63 are objected to because of the following informalities:  
Regarding Claim 44:
In Line 19: Before “comprises”, delete “comprising”.

Regarding Claim 49:
In Line 4: Before “comprises”, delete “comprising”.

Regarding Claim 54:
In Line 4: Before “comprises”, delete “comprising”.

Regarding Claim 59:
In Line 19: Before “comprises”, delete “comprising”.

Regarding Claim 62:
In Lines 2-3: Before “dominant band gap of the ferroelectric material”, insert ---a---.

Regarding Claim 63:
In Line 17: Delete “where” because this preposition does not comport grammatically with the following gerund “having”.

Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 44-62 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 19 of U.S. Patent No. 10,879,344 (from hereinafter the ‘344 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 44-62 of the instant application are anticipated by or obvious over Claim 19 of the ‘344 patent, as demonstrated below.

Patent No. 10,879,344

Instant App. No. 17/125,030
19. A memory cell, comprising:
a capacitor comprising:
a first capacitor electrode comprising an annulus;


a second capacitor electrode comprising an annulus radially inside the annulus of the first capacitor electrode;


ferroelectric material comprising an annulus radially between the annulus of the first capacitor electrode and the annulus of the second capacitor electrode; and



current-leakage material comprising an annulus extending between the first and second capacitor electrodes, and being directly against each of the first and second capacitor electrodes.



Although Claim 19 of the ‘344 patent does not explicitly recite each set of “laterally spaced walls” and that “at least one of the annulus of the first capacitor electrode, the annulus of the second capacitor electrode, the annulus of the ferroelectric material, and the annulus of the current-leakage material comprising comprises a bottom extending laterally to and between its laterally-spaced walls”, the examiner submits that one of ordinary skill in the art would readily understand that every annulus must inherently include “laterally spaced walls” and “bottom extending” therebetween, merely by virtue of the annulus occupying three-dimensional space (see MPEP § 2112.01 teaching that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established).

Therefore, Claim 44 of the instant application is unpatentable in view of Claim 19 of the ‘344 patent. 

44. (New): A memory cell, comprising:
a capacitor comprising:
a first capacitor electrode comprising an annulus having laterally-spaced walls;

a second capacitor electrode comprising an annulus having laterally-spaced walls radially inside the annulus of the first capacitor electrode;

ferroelectric material comprising an annulus having laterally-spaced walls radially between the annulus of the first capacitor electrode and the annulus of the second capacitor electrode;

current-leakage material comprising an annulus having laterally-spaced walls extending between the first and second capacitor electrodes, and being directly against each of the first and second capacitor electrodes; and

at least one of the annulus of the first capacitor electrode, the annulus of the second capacitor electrode, the annulus of the ferroelectric material, and the annulus of the current-leakage material comprising comprises a bottom extending laterally to and between its laterally-spaced walls.

Claims 45-59 are all similarly unpatentable for the same reasons detailed supra in the obvious-double-patenting rejection of Claim 44.

45. (New): The memory cell of claim 44 wherein the annulus of the first capacitor electrode comprises said bottom.

46. (New): The memory cell of claim 44 wherein the annulus of the second capacitor electrode comprises said bottom.

47. (New): The memory cell of claim 44 wherein the annulus of the ferroelectric material comprises said bottom.

48. (New): The memory cell of claim 44 wherein the annulus of the current-leakage material comprises said bottom.

49. (New): The memory cell of claim 44 wherein at least two of the annulus of the first capacitor electrode, the annulus of the second capacitor electrode, the annulus of the ferroelectric material, and the annulus of the current-leakage material comprising comprises a bottom extending laterally to and between its laterally-spaced walls.

50. (New): The memory cell of claim 49 wherein the annulus of the first capacitor electrode comprises said bottom.

51. (New): The memory cell of claim 49 wherein the annulus of the second capacitor electrode comprises said bottom.

52. (New): The memory cell of claim 49 wherein the annulus of the ferroelectric material comprises said bottom.

53. (New): The memory cell of claim 49 wherein the annulus of the current-leakage material comprises said bottom.

54. (New): The memory cell of claim 44 wherein at least three of the annulus of the first capacitor electrode, the annulus of the second capacitor electrode, the annulus of the ferroelectric material, and the annulus of the current-leakage material comprising comprises a bottom extending laterally to and between its laterally-spaced walls.

55. (New): The memory cell of claim 54 wherein the annulus of the first capacitor electrode comprises said bottom.

56. (New): The memory cell of claim 54 wherein the annulus of the second capacitor electrode comprises said bottom.

57. (New): The memory cell of claim 54 wherein the annulus of the ferroelectric material comprises said bottom.

58. (New): The memory cell of claim 54 wherein the annulus of the current-leakage material comprises said bottom.

59. (New): The memory cell of claim 50 wherein each of the annulus of the first capacitor electrode, the annulus of the second capacitor electrode, the annulus of the ferroelectric material, and the annulus of the current-leakage material comprising comprises a bottom extending laterally to and between its laterally-spaced walls.

19. A memory cell, comprising:
a capacitor comprising:
a first capacitor electrode comprising an annulus;
a second capacitor electrode comprising an annulus radially inside the annulus of the first capacitor electrode;
ferroelectric material comprising an annulus radially between the annulus of the first capacitor electrode and the annulus of the second capacitor electrode; and
current-leakage material comprising an annulus extending between the first and second capacitor electrodes, and being directly against each of the first and second capacitor electrodes.

Although Claim 19 of the ‘344 patent may not explicitly teach that the annulus of the “current-leakage material” is both “upwardly and downwardly-open”, this structural limitation is reasonably required to satisfy the combination of claimed conditions wherein the current-leakage material is “directly against each of the first and second capacitor electrodes” and the ferroelectric material is “an annulus radially between the annulus of the first capacitor electrode and the annulus of the second capacitor electrode” (see MPEP § 2112.01 teaching that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established).

Therefore, Claim 60 of the instant application is unpatentable in view of Claim 19 of the ‘344 patent. 

60. (New): A memory cell, comprising:
a capacitor comprising:
a first capacitor electrode comprising an annulus;
a second capacitor electrode radially inside the annulus of the first capacitor electrode;

ferroelectric material comprising an annulus between the second capacitor electrode and the annulus of the first capacitor electrode; and

current-leakage material comprising an upwardly and downwardly-open annulus extending between the first and second capacitor electrodes, and being directly against each of the first and second capacitor electrodes.

Although Claim 19 of the ‘344 patent does not explicitly recite the “dominant band gap[s]” of either the “current-leakage material” or the “ferroelectric material” of Claims 61-62, choosing preferred materials exhibiting the appropriate dominant band gaps would nevertheless have been obvious one of ordinary skill in the art before the instant application was filed, because it has been held that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill.  (See MPEP § 2144.07)

Therefore, Claims 61-62 of the instant application are unpatentable in view of Claim 19 of the ‘344 patent. 

61. (New): The memory cell of claim 60 wherein the current-leakage material has a dominant band gap of 0.4 eV to 5.0 eV.

62. (New): The memory cell of claim 61 wherein the current-leakage material has a dominant band gap that is less than dominant band gap of the ferroelectric material.






Claim Rejections - 35 USC § 112(a) – Lack of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 44-59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, fails to enable the full scope of the following claim limitation:
“at least one of the annulus of the first capacitor electrode, the annulus of the second capacitor electrode, the annulus of the ferroelectric material, and the annulus of the current-leakage material comprising comprises [sic] a bottom extending laterally to and between its laterally-spaced walls.” [emphasis examiner’s]

Regarding incommensurateness between the claimed invention and the specification, MPEP § 2164.08 advises that “the relevant concern is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought by the claims…[and the] propriety of a rejection [is] based upon the scope of a claim relative to the scope of the enablement concerns[:]
(1) how broad the claim is with respect to the disclosure and
(2) whether one skilled in the art could make and use the entire scope of the claimed invention without undue experimentation.”.  
Specifically, this limitation is not enabled by the specification because, by reciting that “at least one of the annulus[es]… comprises a bottom extending laterally to and between its laterally-spaced walls”, this language implies that one of the “annulus[es]” may potentially not comprise a “bottom” as claimed.  Such a configuration is practically unfeasible because every annulus must inherently have “laterally-spaced walls” and a “bottom extending” therebetween, merely by virtue of it occupying three-dimensional space.  Consequently, Claim 44 is rejected as lacking enablement because it purports to encompass capacitor configurations that are not geometrically possible.
Therefore:
(1) The cited limitation renders Claim 44 excessively broad compared to the capacitor configuration taught by the instant specification, and
(2) One of ordinary skill in the art would not only be unable to make and use the entire scope of the claimed invention because, broadly construed, Claim 44 encompasses configurations that are not geometrically possible, but one of ordinary skill in the art would most assuredly be required to perform undue experimentation in order to make and use the full scope of the claimed invention because the breadth of claimed capacitor configurations seemingly violates the principles of Euclidean geometry (see MPEP § 2164.04 teaching that a lack-of-enablement rejection is proper when “the scope of any enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims”).
Furthermore, the test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue (see MPEP § 2164.01).  Factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”  However, while the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the enablement rejection. However, it is improper to conclude that a disclosure is not enabling based on an analysis of only one of the above factors while ignoring one or more of the others. The examiner’s analysis must consider all the evidence related to each of these factors, and any conclusion of non-enablement must be based on the evidence as a whole.  These so-called Wands factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

The pertinent Wands factors apply to the instant application as follows: 
(A) As detailed above, the breadth of the claims is overly broad and not commensurate in scope with the disclosure.  
 (F) The instant inventors provide no meaningful direction related to alternative capacitor configurations that enable the full scope of Claim 44.  
(G) There exist no working examples alternative capacitor configurations that enable the full scope of Claim 44. 
(H) The quantity of experimentation needed to practice the invention is undue because the claimed breadth, which purports to encompass geometrically impossible capacitor configurations, is entirely incommensurate with applicant’s single working example illustrated in their Figs. 2-6.  

Consequently, this rejection under 35 U.S.C. 112(a) is proper because the instant application, considered in its entirety, fails to enable the full scope of Claim 44.  Claims 45-59 are also rejected for depending from unenabled base Claim 44.

Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 44-59 & 63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 45-59 are also rejected for depending from indefinite base Claim 44.
Regarding Claim 44, the following limitation renders it indefinite:
“at least one of the annulus of the first capacitor electrode, the annulus of the second capacitor electrode, the annulus of the ferroelectric material, and the annulus of the current-leakage material comprising comprises [sic] a bottom extending laterally to and between its laterally-spaced walls.”
Specifically, this limitation creates confusion because by reciting that “at least one of the annulus[es]… comprises a bottom extending laterally to and between its laterally-spaced walls”, the claim implies that one of the “annulus[es]” may potentially not comprise a “bottom”.  Such a configuration is practically unfeasible because every annulus must inherently have “laterally-spaced walls” and a “bottom extending” therebetween, merely by virtue of it occupying three-dimensional space.  Consequently, Claim 44 is rejected as indefinite because it purports to encompass configurations that are not geometrically possible.
For examination purposes, based on the instant application every “annulus” will be interpreted as comprising “a bottom extending laterally to and between its laterally-spaced walls”.

Regarding Claim 63, the following limitation renders it indefinite:
“individual of the laterally-spaced walls of the annulus of the first capacitor electrode where directly against the bottom of laterally-spaced walls of individual of the annulus of the current-leakage material having the same lateral width as said bottom of the laterally-spaced walls of the individual annulus of the current-leakage material [emphasis examiner’s].”
Specifically, the limitation “individual of the annulus” creates confusion because it is unclear how the phrase “individual of” relates to “the annulus”.  As the examiner understands it, “the annulus” is inherently “individual” by virtue of its structural distinctness vis-à-vis the other layers/elements of the disclosed ferroelectric memory cell.  Therefore, the recitation of an “individual of the annulus” fails to materially limit the “annulus”, which is already intrinsically “individual”.  Consequently, Claim 63 is rejected as indefinite because it fails to distinctly claim the subject matter of the instant invention.
For examination purposes, based on the instant application this limitation will be interpreted as comprising “individual ones of the laterally-spaced walls of the annulus of the first capacitor electrode directly against the bottom of individual ones of the laterally-spaced walls of the annulus of the current-leakage material having the same lateral width as said bottom of individual ones of the laterally-spaced walls of the annulus of the current-leakage material.”

Allowable Subject Matter
Claim 63 would be allowed if amended to overcome the above objections and indefiniteness rejection, because the prior art of record fails to anticipate or render obvious the limitations of a memory cell comprising, inter alia:
current-leakage material comprising an annulus having laterally-spaced walls extending between the first and second capacitor electrodes, and being directly against each of the first and second capacitor electrodes, the laterally-spaced walls of the annulus of the first capacitor electrode being directly against a bottom of the laterally-spaced walls of the annulus of the current-leakage material, individual of the laterally-spaced walls of the annulus of the first capacitor electrode where directly against the bottom of laterally-spaced walls of individual of the annulus of the current-leakage material having the same lateral width as said bottom of the laterally-spaced walls of the individual annulus of the current-leakage material,
in combination with the other structural features claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Matthew E. Gordon/Primary Examiner, Art Unit 2892